Malone, C.J.,
concurring: I concur with the majority that the search of Rhonda K. Ewertz’ car was justified because it was objectively reasonable to believe that evidence relevant to the crime of arrest might be found in die vehicle. See Arizona v. Gant, 556 *17U.S. 332, 343-44, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009). The majority opinion correctly notes that the Kansas Supreme Court has not yet interpreted the Gant Court’s “reasonable to believe” language and that two approaches to this standard have developed in cases from other jurisdictions. I write separately to suggest that Kansas courts should reject a per se rule of a categorical link between the nature of the crime of arrest and the right to search. Instead, Kansas courts should equate Gant’s “reasonable to believe” language with reasonable suspicion. Under Kansas law, reasonable suspicion is an objective standard based on the totality of the circumstances and is viewed in terms as understood by those versed in the field of law enforcement. State v. Pollman, 286 Kan. 881, 890, 190 P.3d 234 (2008).
There should be no categorical link between an arrest for driving under the influence (DUI) and a right to search the driver’s vehicle. In many instances, a law enforcement officer investigating a DUI may develop probable cause to arrest the driver without having reason to believe that evidence relevant to the crime might be found in the vehicle. For example, an officer might observe a driver who has bloodshot eyes, slurred speech, and fails multiple field sobriety tests, but this evidence alone does not supply reasonable suspicion that an open container of alcohol might be found inside the vehicle.
In a search incident to a lawful arrest following a car stop, when the arrestee is secured and no longer has access to the passenger compartment of the vehicle, a law enforcement officer can only search the car when there is reasonable suspicion that evidence relevant to the crime of arrest might be found in the vehicle. Here, it appears that Officer Matt Tatro was determined to search Ew-ertz’ car under any circumstance. But Tatro’s subjective intent is not relevant in determining whether there was reasonable suspicion that evidence of the crime of arrest might be found in the vehicle. The test is an objective one. See Pollman, 286 Kan. at 890.
The undisputed evidence at the suppression hearing established that Ewertz admitted to Tatro that she had consumed at least one alcoholic beverage. More importantly, Tatro smelled alcohol coming from the car when he initiated contact with Ewertz. Under the *18totality of the circumstances, an objective law enforcement officer would have reasonable suspicion that evidence relevant to the DUI arrest might be found in the vehicle. Thus, Tatro was authorized to search the passenger compartment, including any containers therein in which evidence of the DUI arrest might reasonably be found. See Gant, 556 U.S. at 343-44. For this reason, I agree that the district court did not err in denying Ewertz’ motion to suppress the evidence.